DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 3 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Response to Amendment
This office action is responsive to the claim amendments filed on 06/27/2022. As directed by the amendment: claims 1 and 15 have been amended; claims 2-5, 7-8, 12, 19-38, and 41-42 are cancelled; claims 18 and 39-40 are withdrawn; and no claims have been added. Thus, claims 1, 6, 9-11, 13-18, and 39-40 are presently pending in this application.
Applicant’s amendments to claims 1 and 15 have overcome Examiner’s rejections under 35 USC § 112(b) and are thus withdrawn.
Response to Arguments
Applicant's arguments filed 06/27/2022 regarding newly amended claim limitations are address below with amended claim rejections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with regard to Hinchey are considered mute as Examiner as the claim amendments have required amended claim rejections as detailed below. Examiner notes Applicant appears to state Hinchey discloses the respiratory filter is a copper mesh material, the ear attachment mechanism includes at a least one aperture, and the dimensions of the nose and chin attachment strips. Examiner believes this to be a typographical error within the arguments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2007/0051370 A1) in view of Geaney (US 4,004,584), further in view of Becker (US 3,603,315), Conlon (AU 2009234016 A1) and Conlon (AU 2013381874 A1; hereinafter referenced as Conlon2)
In regards to claim 1:
Baker teaches, an article of clothing (Para. 18 “As depicted in the figures, the body portion 14 has the appearance of a typical T-shirt.”) comprising: a collar configured to be worn around a wearer's neck (Fig. 3 element 21); a respiratory filter positioned below the collar (Fig. 1 element 36, Para. 21 “In use the mask portion 12 of the garment 10 may be rolled or folded down into a stowed position (FIG. 3) wherein the mask portion essentially functions as part of the collar 21. Alternatively, the mask portion may be folded so as to be hidden under front and back panels 16 and 18 of the garment.”. Figs. 4 and 5 elements 16 and 18 below the collar shown in Fig. 3), and an attachment mechanism configured to secure the collar above the wearer's nose when desired by the wearer (Fig. 1 elements 38), the attachment mechanism including: (ii) an ear attachment mechanism (Fig. 1 elements 38); said ear attachment mechanism includes at least one aperture in the article of clothing (Fig. 1 elements 38);  wherein the respiratory filter is positioned over the wearer's nose and/or mouth when the attachment mechanism secures the collar above the wearer's nose (Fig. 1 element 36 position while element 38 secures the collar element 22 above the users nose. Annotated Fig. 4 demonstrates the portion of the collar positioned above the user’s nose).

    PNG
    media_image1.png
    174
    158
    media_image1.png
    Greyscale

Baker discloses the claimed invention exceptfor of a respiratory filter positioned on a rear side of said article of clothing, said respiratory filter positioned to a filtering configuration when said article of clothing is reversed. It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the parts of the filter to be on the rear side of the article of clothing such that when in filtering configuration the article of clothing is reversed, since such a modification would have involved merely changing the orientated position of the filter elements of the mask. This modification would not change, alter, or modify the operation of the device to filter gases inhaled by the user when worn. See MPEP 2144.
Baker does not appear to explicitly teach the copper mesh as claimed. Geaney teaches, said respiratory filter includes a copper mesh material (Figs. 1-6 elements 11, 15, and 16. Col 4:1-16, Col 5:40-58 “Similar support mesh, using copper as the plating material, has been made wherein the line spacing is 10 lines per inch or greater”.).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to modify the filter taught by Baker to include the copper mesh taught by Geaney. This would have been motivated by Geaney (Col 5:50-58 “This forms a flat sturdy support layer which is easily bendable”, Col 6:2-6 “Portions 31 and 32 are shown flat but it will be apparent that, when the face mask is worn, the nose portion 31 must be bent away from the plane of the paper along the portion indicated at 35”). A bendable support material able to be bent to conform to the wearer’s individual face would result in improved filtration by reducing the amount of air flow that is allowed to flow around the mask due to gaps between the wearer’s face and the mask. It would also improve the wearer’s comfort while wearing the mask by allowing it to be bent so it does not rub against the sensitive tissue of the wearer’s lips. Thus, making the product more desirable to users.
Baker does not appear to explicitly teach the string as claimed. Becker teaches, the attachment mechanism includes at least one string that is configured to tighten the collar around a face of the wearer (Fig. 1 element 11, Col 2:20-29 “The tie strips 11 and 12”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the mask taught by Baker to include the attachment tie string taught by Becker. This would have been motivated by improving mask securement to the user’s face when the mask is being utilized and reducing movement of the mask upon the users face when worn. The reduction in movement of the mask would result in an increase in user comfort while wearing the mask for extended periods of time.
Baker does not appear to explicitly teach the nose attachment mechanisms as claimed. Conlon teaches, (i) a nose attachment mechanism (Fig 6a element 10); and said nose attachment mechanism having a bendable nose strip that is configured to pinch the wearer's nose when pressure is applied to the bendable nose strip by the wearer (Para. 26 “In the nose clip 10, the plurality of linear grooves 14 (14a, 14b, 14c) formed on the major surface 12a of the clip body 12 acts such that the intrinsic flexibility and the shape retaining capability of the clip body 12 is enhanced.”), said bendable nose strip of said nose attachment mechanism having dimensions of 127 mm to 152.4 mm in length (Para. 25 “length L may be set to about 30 mm or more, about 50 mm or more, or about 70 mm or more, and to about 250 mm or less, about 200 mm or less, or about 150 mm or less” (emphasis added)) and 3 mm in width (Para. 25 “For example, the width W may be set to about 2 mm or more, and to about 20 mm or less. For example the thickness T may be set to about 0.1 mm or more, or about 0.3 mm or more, and to about 5 mm or less, or about 3 mm or less” (emphasis added)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, it would have been obvious to modify the mask taught by Baker to include the nose and chip bendable strips taught by Conlon. This would have been motivated by improving mask securement, the user fit feeling, and comfort while wearing the mask.
Baker does not appear to explicitly teach the chin strip as claimed. Conlon2 teaches, (iii) a chin attachment mechanism (Fig. 1 element 24); the chin attachment mechanism includes a bendable chin strip that is configured to pinch the wearer's chin when pressure is applied to the bendable chin strip by the wearer (Para. 45 “malleable stiffening member 24”), said chin attachment mechanism having dimensions of 152.4 mm to 177.8 mm in length (Paras. 52 “In some embodiments, the first malleable stiffener 14 used in the nose portion is a length that is larger or the same size as the length of second malleable stiffener 24 that is used in the chin portion of the facemask. In some embodiments, the second malleable stiffener 24 is smaller than the first malleable stiffener 14.” Considered evidence the lengths for the chin strip 24 and the nose strip 14 can be exchanged such that the chin strip and nose strip can utilize the others lengths and widths described. Para. 51 “first malleable stiffener 14 used for the nose portion of the mask may be from about 3 to 6 inches in length” (emphasis added)) and 3 mm in width (Para. 52 “from about 0.01 or 0.02 or 0.05 or 0.125 or 0.25 inches thick” (emphasis added). Applicant discloses in specification the bendable chin strip is a metal wire that is about 152.4 to( 177.8 millimeters 6 to 7 inches) long and about 3 millimeters (0.12 inches) wide”. Examiner considers about about 0.125 inches to read upon the claimed size. Examiner also notes the claimed relative dimension of the width would not perform differently than the prior art relied upon and thus the claimed width is not considered patentably distinct from the prior art recitation of Para. 52 by Conlon. See MPEP 2144.04(IV)(A)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the mask taught by Baker to include the chin strip taught by Conlon2. This would have been motivated by Conlon2 (Para. 10 “In some embodiments, by including a malleable stiffening member (e.g., metal strip) in the nose portion and the chin portion of the facemask, the user can pinch the malleable stiffening members to obtain a secure and comfortable fit to the mask and, therefore, have the mask custom fit to his/her face.”).
In regards to claim 6:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker teaches, which includes a sealing mechanism configured to seal the respiratory filter around the wearer's nose and/or mouth (Fig. 1 element 34. Para. 19 “The mask portion includes a mask body 34 which is designed to conform to a wearer's face and neck and may be made of a single panel or multiple panels which are cut and fit to conform to typical face and neck dimensions as is known in the art of garment manufacturing. Incorporated into the mask body is a filter element 36.”. See annotated Figs. 1 and 6 below demonstrate how element 34 conforms to wearer’s face to form the seal. Sealing mechanism interpreted in light of Applicants specification para. 44 “In addition to securing respiratory filter over the wearer's nose and mouth, attachment mechanism 22, ear attachment mechanism 24 and chin attachment mechanism 26 are advantageous because they help seal respiratory filter 20 around the wearer's nose and mouth so that no air can be breathed by the wearer unless the air passes through respiratory filter 20. Additional sealing mechanisms can also be included, for example, metal wires or other bendable strips that are capable of matching the contour of the wearer's face along the entire perimeter of respiratory filter 20”).

    PNG
    media_image2.png
    298
    434
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    363
    media_image3.png
    Greyscale

In regards to claim 11:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
 Baker teaches, wherein the respiratory filter is shaped so that an upper edge proximal to the collar is wider than a lower tip (See annotated Fig. 6 below)

    PNG
    media_image4.png
    215
    286
    media_image4.png
    Greyscale

In regards to claim 13:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker teaches, wherein the article of clothing is a shirt (para. 2 “The present invention relates generally to the field of protective respiratory masks and more particularly to a protective mask which is contained within and as part of a garment such as an ordinary T-shirt”).
In regards to claim 14:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above. 
Baker teaches, wherein the collar is the top edge of an extended collar, and the respiratory filter is attached below the top edge of the extended collar when the collar is secured above the wearer's nose (See annotated Fig. 1 below, collar above filter element 36).

    PNG
    media_image5.png
    319
    349
    media_image5.png
    Greyscale


In regards to claim 15:
A wearable air filter (Fig. 1 element 36) comprising: an article of clothing (Para. 18 “As depicted in the figures, the body portion 14 has the appearance of a typical T-shirt.”) including a collar configured to be worn around a wearer's neck (Fig. 3 element 21); an attachment mechanism configured to secure the collar in a filtering configuration above the wearer's nose (Fig. 1 elements 38); the attachment mechanism including: (ii) an ear attachment mechanism (Fig. 1 elements 38); the ear attachment mechanism includes at least one aperture in the article of clothing (Fig. 1 elements 38); and a respiratory filter attached to the article of clothing below the collar (Fig. 1 element 36, see annotated Fig. 4 below) and configured to be positioned over the wearer's nose and/or mouth to filter air breathed by the wearer when the attachment mechanism secures the collar in the filtering configuration (See annotated Fig. 4 below, element 36 positioned over nose and mouth to filter as claimed).

    PNG
    media_image1.png
    174
    158
    media_image1.png
    Greyscale
 
Baker does not appear to explicitly teach the string as claimed. Becker teaches, the attachment mechanism includes at least one string that is configured to tighten the collar around a face of the wearer (Fig. 1 element 11, Col 2:20-29 “The tie strips 11 and 12”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the mask taught by Baker to include the attachment tie string taught by Becker. This would have been motivated by improving mask securement to the user’s face when the mask is being utilized and reducing movement of the mask upon the users face when worn. The reduction in movement of the mask would result in an increase in user comfort while wearing the mask for extended periods of time.
Baker does not appear to explicitly teach the nose attachment mechanisms as claimed. Conlon teaches, (i) a nose attachment mechanism (Fig 6a element 10); said nose attachment mechanism having a bendable nose strip that is configured to pinch the wearer's nose when pressure is applied to the bendable nose strip by the wearer (Para. 26 “In the nose clip 10, the plurality of linear grooves 14 (14a, 14b, 14c) formed on the major surface 12a of the clip body 12 acts such that the intrinsic flexibility and the shape retaining capability of the clip body 12 is enhanced.”), said bendable nose strip of said nose attachment mechanism having dimensions of 127 mm to 152.4 mm in length (Para. 25 “length L may be set to about 30 mm or more, about 50 mm or more, or about 70 mm or more, and to about 250 mm or less, about 200 mm or less, or about 150 mm or less” (emphasis added)) and 3 mm in width (Para. 25 “For example, the width W may be set to about 2 mm or more, and to about 20 mm or less. For example the thickness T may be set to about 0.1 mm or more, or about 0.3 mm or more, and to about 5 mm or less, or about 3 mm or less” (emphasis added)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, it would have been obvious to modify the mask taught by Baker to include the nose and chip bendable strips taught by Conlon. This would have been motivated by improving mask securement, the user fit feeling, and comfort while wearing the mask.
Baker does not appear to explicitly teach the chin strip as claimed. Conlon2 teaches, and (iii) a chin attachment mechanism (Fig. 1 element 24); the chin attachment mechanism includes a bendable chin strip that is configured to pinch the wearer's chin when pressure is applied to the bendable chin strip by the wearer (Para. 45 “malleable stiffening member 24”), said bendable chin strip of said chin attachment mechanism having dimensions of 152.4 mm to 177.8 mm in length (Paras. 52 “In some embodiments, the first malleable stiffener 14 used in the nose portion is a length that is larger or the same size as the length of second malleable stiffener 24 that is used in the chin portion of the facemask. In some embodiments, the second malleable stiffener 24 is smaller than the first malleable stiffener 14.” Considered evidence the lengths for the chin strip 24 and the nose strip 14 can be exchanged such that the chin strip and nose strip can utilize the others lengths and widths described. Para. 51 “first malleable stiffener 14 used for the nose portion of the mask may be from about 3 to 6 inches in length” (emphasis added)) and 3 mm in width (Para. 52 “from about 0.01 or 0.02 or 0.05 or 0.125 or 0.25 inches thick” (emphasis added). Applicant discloses in specification the bendable chin strip is a metal wire that is about 152.4 to 177.8 millimeters 6 to 7 inches long and about 3 millimeters (0.12 inches) wide”. Examiner considers about about 0.125 inches to read upon the claimed size. Examiner also notes the claimed relative dimension of the width would not perform differently than the prior art relied upon and thus the claimed width is not considered patentably distinct from the prior art recitation of Para. 52 by Conlon. See MPEP 2144.04(IV)(A)).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the mask taught by Baker to include the chin strip taught by Conlon2. This would have been motivated by Conlon2 (Para. 10 “In some embodiments, by including a malleable stiffening member (e.g., metal strip) in the nose portion and the chin portion of the facemask, the user can pinch the malleable stiffening members to obtain a secure and comfortable fit to the mask and, therefore, have the mask custom fit to his/her face.”).
Baker does not appear to explicitly teach the copper mesh as claimed. Geaney teaches, said respiratory filter includes a copper mesh material (Figs. 1-6 elements 11, 15, and 16. Col 4:1-16, Col 5:40-58 “Similar support mesh, using copper as the plating material, has been made wherein the line spacing is 10 lines per inch or greater”.).
It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to modify the filter taught by Baker to include the copper mesh taught by Geaney. This would have been motivated by Geaney (Col 5:50-58 “This forms a flat sturdy support layer which is easily bendable”, Col 6:2-6 “Portions 31 and 32 are shown flat but it will be apparent that, when the face mask is worn, the nose portion 31 must be bent away from the plane of the paper along the portion indicated at 35”). A bendable support material able to be bent to conform to the wearer’s individual face would result in improved filtration by reducing the amount of air flow that is allowed to flow around the mask due to gaps between the wearer’s face and the mask. It would also improve the wearer’s comfort while wearing the mask by allowing it to be bent so it does not rub against the sensitive tissue of the wearer’s lips. Thus, making the product more desirable to users.
In regards to claim 16:
The wearable air filter of claim 15, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker teaches, wherein the article of clothing is a shirt (para. 2 “The present invention relates generally to the field of protective respiratory masks and more particularly to a protective mask which is contained within and as part of a garment such as an ordinary T-shirt”). 
In regards to claim 17:
The wearable air filter of claim 16, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker discloses the claimed invention except for wherein the respiratory filter is attached to a rear side of the shirt. It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the parts of the filter to be on the rear side of the article of clothing, since such a modification would have involved merely changing the orientated position of the filter elements of the mask. This modification would not change, alter, or modify the operation of the device to filter gases inhaled by the user when worn. See MPEP 2144.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2007/0051370 A1) in view of Geaney (US 4,004,584), further in view of Becker (US 3,603,315), Conlon (AU 2009234016 A1), Conlon (AU 2013381874 A1; hereinafter referenced as Conlon2) and Hill (US 2,845,927)
In regards to claim 9:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker does not appear to explicitly teach the shape of the filter. Hill teaches, wherein the respiratory filter is shaped so that an upper edge proximal to the collar is shorter than a lower edge distal to the collar (See annotated Fig. 2 below).

    PNG
    media_image6.png
    214
    429
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the shape of the filter taught by Baker to be the triangular shape taught by Hill. This would have been motivated by improving fit and reducing excess material. The triangular shape fits a user’s mouth and nose efficiently while reducing material waste by eliminating unnecessary upper corner that would otherwise sit against the wearer’s cheeks. This also improves fit as the excess material could cause discomfort to the user.
In regards to claim 10:
The article of clothing of claim 1, taught by Baker in view of Geaney, further in view of Becker, Conlon and Conlon (hereinafter referenced as Conlon2) as described in parent claim rejection above.
Baker does not appear to explicitly teach the shape of the filter. Hill teaches, wherein the respiratory filter is shaped so that a first portion covering the wearer's mouth when the collar is secured above the wearer's nose is larger than a second portion covering the wearer's nose (See annotated Fig. 2 below).

    PNG
    media_image7.png
    216
    493
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the shape of the filter taught by Baker to be the triangular shape taught by Hill. This would have been motivated by improving fit and reducing excess material. The triangular shape fits a user’s mouth and nose efficiently while reducing material waste by eliminating unnecessary upper corner that would otherwise sit against the wearer’s cheeks. This also improves fit as the excess material could cause
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783